Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 1-15 of H. Luyken et al., US 16/759,346 (Jul. 19, 2018) are pending and have been examined on the merits. Claims 1-7, 11 and 12 are objectionable. Claims 8-10 are rejected.  

Claim Objections

Claim Objections – Antecedent Basis

Claims 1-15 are objected to on the grounds that the claim 1 phrase “in a rectification column (NMEDA removal)” should be replaced by “in a first rectification column (NMEDA removal)” (see instant claim 9 in this regard) to clarify antecedent basis in the dependent claims.  Applicant should also amend the dependent claims consistent with this amendment; that is, all rectification columns should have proper/clear antecedent basis.  Thus for example, the claim 12 phrase “the NMEDA removal rectification column” should be replaced by “the first rectification column (NMEDA removal)”.  

Claim 1 is objected to on the grounds that “the rectification column comprises 50 to 140 theoretical plates” should be replaced by “the first rectification column (NMEDA removal) comprises 50 to 140 theoretical plates” to clarify antecedent basis in the dependent claims.  




6. The process according to claim 1, wherein a second mixture comprising water, EDA and any higher-boiling amines is withdrawn in the lower region of the first rectification column (NMEDA removal) and this second mixture is passed into a further rectification column (EDA dewatering) which is operated at a bottom temperature of 180 [Symbol font/0xB0]C or higher.

Claim 12 is objected to on the grounds that “into the NMEDA removal” should be replaced by “into the rectification column (NMEDA) removal” to clarify antecedent basis.  

Claim 12 is objected to on the grounds that “after the EDA preparation process” should be replace by “after the EDA preparation process and before rectification in the first rectification column (NMEDA removal)” to clarify when the step of ammonia removal occurs.  

Claim 9 is objected to on the grounds that “into the bottom region of the first column (NMEDA removal)” should be replaced by “into the bottom region of the first rectification column (NMEDA removal)” to clarify antecedent basis.  

Claim 14 is objected to on the grounds that it should be amended as follows to clarify antecedent basis for “further substances”.  

14. The process according to claim 1, where further substances that form a high-boiling azeotrope with water are present in the mixture which is introduced into the first rectification column (NMEDA removal), wherein the mixture comprises an additional amount of water corresponding to the respective concentration of the respective further substance that forms the respective 


2O)”, “(EDA)” and “(NMEDA)” can render confusion regarding claim scope.  This objection can be overcome, for example, by removing the parenthetical chemical abbreviations and, in each instance, spelling the full chemical name.  Note that chemical name abbreviations within phrases such as “the first rectification column (NMEDA removal)” do not lead to confusion because these parentheticals are defining the respective rectification column and no amendment is required.  Thus, it is recommended that claim 1 be amended as follows:

1. A process for removing N-methylethylenediamine first rectification column (NMEDA removal), wherein the rectification is conducted at a bottom temperature TB of 155 [Symbol font/0xB0]C or less and the mixture comprises at least the amount of water as required for the formation of a high-boiling azeotrope of EDA and water at the corresponding bottom temperature, and the first rectification column (NMEDA removal) comprises 50 to 140 theoretical plates.

Claims Objections -- Duplicate Claims

Claim 15 is objected to as duplicative of claim 14.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Applicant is advised that should claim 14 be found allowable, claim 15 will be rejected under 37 CFR 1.75 as being a substantial duplicate thereof.  Claim 15 adds no meaningful limitation to claim 14 because the “further substances” of claim 14 represents only a slight difference in wording from the “additional components” recited in claim 15.  


Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).   

Lack of Antecedent Basis

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 8 and 9 recitations of “the vapors drawn off in the upper region of the further rectification column” is unclear with respect to what this limitation references because this limitation is not specifically recited or inherently present in base claim 6. See MPEP 2173.05(e).  Claim 8 further lacks antecedent basis for the recitation of “the feed of the rectification column (NMEDA removal)”.  


Indefinite Structure of “a condenser which is simultaneously used as evaporator for the first rectification column”

Claim 9 is rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 9 recitation of: 

the vapors drawn off in the upper region of the further rectification column (EDA dewatering) are condensed in a condenser which is simultaneously used as evaporator for the first rectification column (NMEDA removal),

is unclear with respect to the structure of a condenser that is simultaneously used to condense the upper vapor of the “further rectification column” and as an evaporator for the “first rectification column” when read in light of the instant disclosure.  

In this respect, the instant specification discloses that:

In the evaporator, the vaporous cooling medium from the condenser of the EDA dewatering column releases some of its thermal energy to the bottom product from the NMEDA removal column which is supplied as feed. By virtue of the energy supplied, the bottom product, which 25 generally has a lower evaporation temperature than the vaporous cooling medium from the EDA dewatering column, can at least partly evaporate. This has the advantage that the energy requirement of the primary evaporator of the NMEDA removal column can be reduced, which saves costs.

Specification at page 20, lines 22-28.  This disclosure indicates that it is the stored thermal energy (e.g., the energy stored in the cooling medium of the subject condenser) that is harnessed for use in the primary evaporator.  However, the plain language of instant claim requires that the condenser structure itself is used to both: (1) condense the vapor of the upper region of the further rectification column; and simultaneously (2) heat/evaporate the first rectification column.  Thus claim 9 is unclear because one of skill in the art cannot determine whether instant claim 9 intends a special (undisclosed) dual condenser/evaporator structure or claim 9 (as disclosed in the instant specification) intends that the thermal energy stored in the subject condenser is harnessed for heating the first rectification column.  

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Lack of Antecedent Basis

Claim 10 (and its dependent claim 11) are rejected under 35 U.S.C. 112(d) as being of improper dependent form.  Claim 10 fails to further limit the subject matter of claim 6 upon which it depends. A proper dependent claim shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.   See MPEP 608.01(n)(III).  The only limitation of instant claim 10 is “a mixture comprising EDA and higher-boiling amines is drawn off in the lower region of the further rectification column (EDA dewatering)”.  However, this limitation is already present in dependent claim 6.  As such, instant claim 10 fails to further limit the subject matter of base claim 6 and is therefore in improper dependent form.  


Subject Matter Free of the Art of Record

The instant claims are considered free of the art of record for the following reasons.  

The Instant Claims

Instant claim 1 is reproduced below.  

1. A process for removing NMEDA from a mixture comprising water (H2O), ethylenediamine (EDA) and N-methylethylenediamine (NMEDA) by a rectification in a rectification column (NMEDA removal), wherein the rectification is conducted at a bottom temperature TB of 155[Symbol font/0xB0] C or less and the mixture comprises at least the amount of water as required for the formation of a high-boiling azeotrope of EDA and water at the corresponding bottom temperature, and the rectification column comprises 50 to 140 theoretical plates.

In Example 1 a mixture of N-methylethylenediamine (1000 ppm), water (75%), and ethylenediamine were subject to a rectification column of 100 theoretical plates.  The pressure drop between the column top and bottom was adjusted to less than 5%.  Sampling at the column top and bottom was conducted to determine the NMEDA content and the column profile adjusted such that 100 ppm EDA was present in the mixture at the column top.  As shown in Fig. 1, the temperature of the rectification was varied and the concentration of NMEDA at the column bottom was monitored.  At temperatures below 140[Symbol font/0xB0] C, Fig. 1 shows that there is zero to traces of NMEDA in the bottoms.  

That is, at temperatures below 155 [Symbol font/0xB0] C the net effect is that the higher boiling NMEDA component forms a lower boiling water azeotrope such that the small amounts of NMEDA originally present are removable at the column top and the lower boiling EDA component forms a higher boiling water azeotrope present at the column bottom).  As such, the small amounts of NMEDA present in the starting mixture (i.e., 1000 ppm) can be removed at the column top (as a lower boiling water azeotrope) to a level meeting purity specifications.  But as further shown in Fig. 1, the percentage of NMEDA in the bottoms 

Thus in the claimed system, as the temperature rises through 155[Symbol font/0xB0] C the effect of EDA/water as the higher boiling azeotrope and NMEDA/water as the lower boiling azeotrope is lost.  That is the vapor pressures of NMEDA and EDA sharply reverse as the system temperature rises from 140[Symbol font/0xB0] C through 170[Symbol font/0xB0] C.  The instant specification can be considered to teach a swing (vapor pressure reversal) distillation based on temperature change or swing.  

The Prior Art

As discussed above, the instant claims are directed to a temperature swing distillation.  Based on searches conducted, while pressure swing distillations of azeotropic mixtures is used in certain systems, temperature swing distillations appear to be much rarer.  See e.g., E. Hilmen, Separation of Azeotropic Mixtures: Tools for Analysis and Studies on Batch Distillation Operation (2000) (see pages 20-21); S. Liang et al., 117 Chemical Engineering Research and Design, 318-335 (2017).  However, based on searches conducted, temperature swing distillations have been only rarely reported.  See e.g., W. Arlt, “New Separating Agents for Distillation”, in Distillation: Operation and Applications, 403-428 (Ch. 10, 2014) (see top page 404).  

Closest Prior Art of Record

M. Jödecke et al., US 2012/0253077 (2012) (“Jödecke”) is considered to be the closest prior art of record.  Jödecke teaches separation of EDA and NMEDA mixtures.  Jödecke at page 1, [0001].  The thrust of Jödecke is distilling a mixture comprising water, ethylenediamine and methylethylenediamine using a distillation column at a column top pressure of 10 mbar to 4 bar, at a particular weight ratio of water to ethylenediamine at the azeotropic point of a binary mixture.  Jödecke at page 1, [0017].  



[0135] For example, at a column top pressure of 100 mbar, preferably a column bottom temperature of 60 to 90°C, more preferably of 65 to 80 °C can be established.  

Thus, one of ordinary skill in the art would be guided by Jödecke to conduct the Example 3 rectification (which is performed at pressure of 100 mbar) at a temperature of 65 to 80 °C, within claimed range of “at a bottom temperature TB of 155 °C or less”.  

Regarding the instant claim 1 limitation of:

“and the mixture comprises at least the amount of water as required for the formation of a high-boiling azeotrope of EDA and water at the corresponding bottom temperature”

Jödecke’s discloses of “5.1% by weight of water” in the mixture.  The instant specification does not provide numeric ranges for “and the mixture comprises at least the amount of water as required for the formation of a high-boiling azeotrope of EDA and water at the corresponding bottom temperature”.  Specification at page 14, lines 1-18.  Rather, the instant specification teaches that one of skill in the art can experimentally measure azeotropic points as a function of pressure by methods known to those skilled in the art.  Specification at pages 14-15 (see particularly page 14, lines 20-37).  



[0131] The number of theoretical plates is generally in the range from 5 to 50, preferably 20 to 40.  

Thus, one of ordinary skill in the art would be guided by Jödecke to conduct the Example 3 rectification with a rectification column that comprises 20-40 theoretical plates, which is outside the instantly claimed range of “50 to 140 theoretical plates”.  In instant Example 4, Applicant teaches that “there is a distinct increase in the reflux rate and evaporator energy as soon as the number of plates goes below 50”.  Specification at page 28.  

As discussed above, the instant specification teaches that at bottom temperatures of less than 155 [Symbol font/0xB0]C, EDA forms a higher boiling azeotrope (i.e., higher boiling than the admixed NMEDA) which is exploited to remove the normally higher boiling NMEDA at the column top.  The instantly claimed limitation of “50 to 140 theoretical plates” is considered intertwined with the disclosed atypical distillation behavior of the EDA/NMEDTA mixture in view of the above-discussed teachings of instant Example 4 (teaching a distinct increase in reflux rate as the number of theoretical plates falls below 50).   Because Jödecke does not teach or suggest the instantly claimed atypical distillation behavior of EDA/NMEDTA, Jödecke does not motivate one of ordinary skill in the art to modify Jödecke Example 3 by using a rectification column with “50 to 140 theoretical plates”, particularly when the disclosure of Jödecke recommends 20 to 40 theoretical plates.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622